                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-03972 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       RECUSAL
 United States District Court




                                  13

                                  14     CARLOS BOLANOS, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 22)
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against various individuals at the San Mateo County Jail in
                                  20   Redwood City. The Court dismissed the original and amended complaints with leave to
                                  21   amend. (Docket Nos. 10, 19.) Plaintiff’s second amended complaint is currently due no
                                  22   later than September 9, 2019. (Docket No. 21.)
                                  23          Plaintiff has filed a “preemptory challenge against a judge pursuant to Code of Civil
                                  24   Proc. Sec 170.6.” (Docket No. 22.) Section 170.6 of the California Code of Civil
                                  25   Procedure sets for the procedures for disqualification of judges sitting in state superior
                                  26   court and is therefore inapplicable to this Court. Accordingly, the Court will construe the
                                  27   motion as a motion for recusal.
                                  28          Motions to recuse a district court judge fall under two statutes, 28 U.S.C. § 144 and
                                   1   28 U.S.C. § 455. The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C.
                                   2   § 455 is the same: Whether a reasonable person with knowledge of all the facts would
                                   3   conclude that the judge’s impartiality might reasonably be questioned. United States v.
                                   4   McTiernan, 695 F.3d 882, 891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622,
                                   5   626 (9th Cir. 1993) (citation omitted). Sections 144 and 455 ask whether a reasonable
                                   6   person perceives a significant risk that the judge will resolve the case on a basis other than
                                   7   the merits. Clemens v. United States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175,
                                   8   1178 (9th Cir. 2005). The reasonable person in this context means a well-informed,
                                   9   thoughtful observer, as opposed to a hypersensitive or unduly suspicious person. Id.
                                  10            As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                  11   the party claiming bias or prejudice to show that this is not the case. See United States v.
                                  12   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff asserts that this Court cannot be
Northern District of California
 United States District Court




                                  13   fair and impartial because he has five pending cases before this Court. (Docket No. 22.)
                                  14   This fact alone is not sufficient to overcome the presumption that this Court can be fair and
                                  15   impartial in each separate action. Plaintiff may appeal the decision to the Ninth Circuit,
                                  16   but otherwise has no basis for moving to recuse the Court from this matter. The motion for
                                  17   recusal is DENIED.
                                  18            This order terminates Docket No. 22.
                                  19            IT IS SO ORDERED.
                                  20   Dated: _____________________
                                               August 26,2019                              ________________________
                                                                                           BETH LABSON FREEMAN
                                  21
                                                                                           United States District Judge
                                  22

                                  23

                                  24
                                       Order Denying Motion for Recusal
                                  25   PRO-SE\EJD\CR.18\03972Saddozai_deny.recusal

                                  26

                                  27

                                  28                                                   2
